DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.         The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.         Claims 1-15 are pending in this application.

Priority
3.          Acknowledgment is made that this application is a national stage filing under 35 U.S.C. 371 of international application no. PCT/US2018/015943 filed on 01/30/2018.

Drawings
4.        The drawing has been filed on 07/15/2020 are acceptable for examination purpose.

Information Disclosure Statement
5.        The information disclosure statement filed on 07/15/2020 and 01/15/2021 is in compliance with the provision of the 37 CFR 1.97 and therefore has been considered.

Claim Rejections - 35 USC § 101
6.         35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


:
Claims 12-15 limitations recite “a computer-readable medium” embodying functional descriptive material (i.e., a program).  Moreover, the scope of the presently claimed invention encompasses products not falling within one of the four statutory categories of invention.  For example, the computer readable medium of claims 12-15  could be a signal incorporating a data structure within a carrier wave, at least because Applicants specification does not limit the computer readable medium to strictly hardware.  See Applicant’s specification at, for example, [figs. 2 & 5, elements 250, 500; paras., 0011, 0033-0036].
The Examiner suggests amending the claims to recite “a non- transitory computer-readable medium  . . .”

8.        The claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Claims 1-15 are directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
           Claims (independent) 1, 6, 11 are rejected under 35 U.S.C. 101, because the claimed invention directed to abstract idea without significantly more. The claim recites “a replaceable printer component comprising: a communication engine to indicate to a host an operation to be performed by the host; a sensor engine to measure a property affected by the operation; and a verification engine to determine whether the host performed the operation based on the measurement of the property”.
            The claim limitations of “a communication engine to indicate to a host an operation to be performed by the host; a sensor engine to measure a property affected by the operation; and a verification engine to determine whether the host performed the operation based on the measurement of the property”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer component. That is, nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “by a communication engine”; “by a sensor engine” and “by a verification engine” language, “measure” and “determine” in the context of this claim encompasses the user manually measuring and determining the affected property whether the host performed the operation based on the measurement of the property. Similarly, the limitations of verification engine to determine whether the operation has performed as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer component. For example, but for the “by a control unit” language, “prohibiting” in the context of this claim encompasses the user thinking that the operations a replaceable printer component should be performed. If a claim limitations, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim not recites even one additional element to perform both the measuring and determining steps. The verification engine in last step is recited at a high-level of generality (i.e., as a generic verification engine performing a generic computer function of ranking information based on a determined amount of use) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
             The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the measuring and determining the affected property whether the host performed the operation based on the measurement of the property steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.

Claim Rejections - 35 USC § 102
9.         The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


10.        Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Oku et al. [hereafter Oku], US Pub 2016/0378584.
            As to claim 1[independent], Oku teaches a replaceable printer component comprising: 
            a communication engine [fig. 3, element 204] to indicate to a host an operation to be performed by the host [fig. 1, element 10, 20 & fig. 13, steps 51-52; 0052-0055, 0122-0123  Oku teaches that the host corresponding to the apparatus 10 received the failure notification from the printer 20, when performed the operation to diagnose how the failures occurred in printer’s affected component(s)]; 
            a sensor engine to measure a property affected by the operation [fig. 1, element 10, 20 & fig. 13, steps 51-52 and figs. 14-15; 0052-0055, 0122-0123, 0129-0132  Oku teaches that the host corresponding to the apparatus 10 received the failure notification from the printer 20, when performed the operation to diagnose or measure the properties of the printer’s affected component(s) that how the component(s) have been affected (see at least figs. 14-15 & paras., 0129-0132)];  and 
            a verification engine to determine whether the host performed the operation based on the measurement of the property [fig. 1, element 10, 20 & fig. 13, steps 51-52 and figs. 14-15; 0052-0055, 0122-0123, 0129-0132  Oku teaches that the host corresponding to the apparatus 10 received the failure notification from the printer 20, when performed the operation to diagnose or measure the properties of the printer’s affected component(s) that how the component(s) have been affected (see at least figs. 14-15 & paras., 0129-0132)].  

             As to claim 2 [dependent from claim 1], Oku teaches wherein the sensor engine is to measure a property selected from the group consisting of an electrical property, a motion property, a vibration property, and a temperature property [fig. 1, element 10, 20 & fig. 13, steps 51-52; 0052-0055, 0122-0123  Oku teaches that the host corresponding to the apparatus 10 received the failure notification from the printer 20, when performed the operation to diagnose how the failures occurred in printer’s affected component(s)].  

             As to claim 3 [dependent from claim 1], Oku teaches a feature engine to determine features to make available based on whether the host performed the operation [fig. 1, element 10, 20 & fig. 13, steps 51-52 and figs. 14-15; 0052-0055, 0122-0123, 0129-0132  Oku teaches that the host corresponding to the apparatus 10 received the failure notification from the printer 20, when performed the operation to diagnose or measure the properties of the printer’s affected component(s) that how the component(s) have been affected (see at least figs. 14-15 & paras., 0129-0132)].  

Allowable Subject Matter
11.          Claims 4-5 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 101, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.



13.          The following is an examiner’s statement of reasons for allowance:
               The dependent claim 4 is allowable over the prior arts of record (or cited or listed above) since the cited references taken individually or in combination fails to particularly anticipate or disclose or suggest the claim limitations recited “a memory to store a key, wherein the feature engine is to disable encrypted communication based on a determination the host did not perform the operation”, in combination with all other limitations as claimed. 
              The dependent claim 5 is allowable over the prior arts of record (or cited or listed above) since the cited references taken individually or in combination fails to particularly anticipate or disclose or suggest the claim limitations recited “wherein an operation selection engine is to select a first plurality of operations including the operation and the host is to select a second plurality of operations, the host is to perform the first and second pluralities of operations, the verification engine is to determine the second plurality of operations based on measurements by the sensor engine, and the communication engine is to indicate the second plurality of operations to the host”, in combination with all other limitations as claimed.
             The independent claim 6 is allowable over the prior arts of record (or cited or listed above) since the cited references taken individually or in combination fails to particularly anticipate or disclose or suggest the claim limitations recited “a method, comprising: measuring a physical property affected by an operation performed by a host; WO 2019/151987PCT/US2018/015943 19determining the host did not perform the operation based on the measurement of the physical property; and disabling access to a feature based on determining the host did not perform the operation”, in combination with all other limitations as claimed.
           The independent claim 11 is allowable over the prior arts of record (or cited or listed above) since the cited references taken individually or in combination fails to particularly anticipate or disclose or suggest the claim limitations recited “a non-transitory computer-readable medium comprising instructions that, when executed by a processor, cause the processor to: indicate to a host an operation to be performed by the host; determine whether the host performed the operation based on a measurement of a property affected by the operation; and based on a determination the host did not perform the operation, disable access to a feature”, in combination with all other limitations as claimed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARIS SABAH whose telephone number is (571)270-3917.  The examiner can normally be reached on Monday through Friday from 8:00AM to 4:30PM. The examiner’s personal fax number is (571) 270-4917.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Benny Tieu, can be reached on (571)272-7490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/HARIS SABAH/Examiner, Art Unit 2674